NO. 12-09-00173-CR

                          IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

WILLIE RAY WILSON,                                   '              APPEAL FROM THE 7TH
APPELLANT

V.                                                   '              JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                             '              SMITH COUNTY, TEXAS


                                     MEMORANDUM OPINION
                                         PER CURIAM
       Willie Ray Wilson appeals his conviction for driving while intoxicated with a child
passenger. Appellant’s counsel has filed a brief asserting compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). We dismiss the appeal.


                                              BACKGROUND
       Appellant pleaded guilty to the offense of driving while intoxicated with a child
passenger.1 Pursuant to a plea agreement, the trial court sentenced Appellant to confinement for
two years. The trial court suspended Appellant’s sentence and placed him on community
supervision for three years. In March 2009, the State filed a motion to revoke Appellant’s
suspended sentence. In its application, the State alleged that Appellant possessed or used cocaine
in violation of the terms of his community supervision. A hearing was held, and Appellant


       1
           See TEX. PENAL CODE ANN. § 49.045 (Vernon Supp. 2009).
refused to enter a plea. The State showed that evidence of cocaine use had been found in a sample
of Appellant’s urine. The trial court found Appellant to be in violation of the terms of his
community supervision, revoked his suspended sentence, and assessed a sentence of confinement
for twenty-one months and a fine of five hundred dollars. This appeal followed.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant=s counsel has filed a brief in compliance with Anders and Gainous. Counsel
states that he has diligently reviewed the appellate record and that he is well acquainted with the
facts of this case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), counsel=s brief presents a thorough chronological summary of the procedural
history of the case and further states that counsel is unable to present any arguable issues for
appeal. See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; see also Penson v. Ohio, 488 U.S. 75, 80,
109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988). We have likewise reviewed the record for
reversible error and have found none.


                                          CONCLUSION
       As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and we
dismiss this appeal. See In re Schulman, 252 S.W.3d at 408B09 (“After the completion of these
four steps, the court of appeals will either agree that the appeal is wholly frivolous, grant the
attorney=s motion to withdraw, and dismiss the appeal, or it will determine that there may be
plausible grounds for appeal.”).
       Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22.                Any petition for
                                                 2
discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with this court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252
S.W.3d at 408 n.22.


Opinion delivered June 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)


                                                           3